Citation Nr: 0732313	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-16 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for dyshidrotic eczema of 
the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran had active service from February 1991 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision in 
which the RO, among other things, denied service connection 
for dyshidrotic eczema of the feet.  The veteran filed a 
notice of disagreement (NOD) in March 2004 and the RO issued 
a statement of the case (SOC) in April 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in May 2005.

The RO issued supplemental statements of the case (SSOCs) in 
June and November 2006.

In July 2007, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  During the hearing, 
at the veteran's request, the undersigned granted a 60-day 
abeyance period for the submission of additional evidence.  
To date, no additional evidence has been received.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Neither dyshidrotic eczema nor any other skin disability 
of the feet was shown in service or for at least seven years 
thereafter, and there is no competent evidence of a nexus 
between the veteran's dyshidrotic eczema of the feet and his 
military service.




CONCLUSION OF LAW

The criteria for service connection for dyshidrotic eczema 
are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in April 2003, July 2003, August 2003, and 
August 2006 letters, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for service connection for dyshidrotic 
eczema of the feet, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  The August 2006 letter also 
informed the veteran how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  After issuance of each letter, and 
opportunity for the veteran to respond, the November 2006 
SSOC reflects readjudication of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, VA outpatient treatment (VAOPT) records, and reports 
of VA examination.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
Board hearing, as well as various written statements 
submitted by the veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002 and Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  A grant of service connection requires findings as 
to the existence of a current disability and a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for service 
connection are not met.

Initially, the Board notes that there is no evidence of any 
foot disability, to include dyshidrotic eczema, in service.  
While the service medical records reflect treatment for skin 
disabilities of the thigh and groin (tinea cruris) and facial 
rashes (pseudofolliculitis barbae), there is no evidence of 
complaint, treatment, or diagnosis of a skin or other 
disability of the feet in the service medical records.  
Moreover, the December 1992 separation examination report 
indicates that the skin and feet were normal and, in the 
December 1992 report of medical history, the veteran checked 
the box indicating the box indicating he did not then have 
and had never had skin diseases.  Therefore, neither 
dyshidrotic eczema nor any other skin disability of the feet 
was shown in service.

The first notation regarding any skin disability of the feet 
appears to be a May 2000 Mainline health system treatment 
record, which included a diagnosis of tinea pedis.  
Subsequent VAOPT records, for example those of July and 
September 2003, included diagnoses of tinea pedis.  Moreover, 
the physician who prepared the January 2004 VA examination 
report diagnosed dyshidrotic eczema.  In addition, November 
and December 2004 VAOPT notes included diagnoses of both 
tinea pedis and dyshidrotic eczema.  Significantly, neither 
the above documents nor any other evidence in the claims file 
contains an opinion indicating a medical nexus between any 
skin disability of the feet, to include dyshidrotic eczema, 
and service, and neither the veteran nor his representative 
has presented, identified, or even alluded to the existence 
of any such medical opinion.  In short, there is no competent 
evidence to support the claim.

The Board has considered the December 2004 VAOPT, which 
includes comment as to "an approximately 10 to 12 year 
history of itching, burning, and blistering of the feet."  
However, the text of this treatment note reflects that such 
notation is merely a transcription of the history provided by 
the veteran and, as such, does not constitute competent 
medical evidence of the required nexus.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care 
professional).  

The Board has also considered the assertions advanced by the 
veteran and on his behalf.  These include the veteran's 
hearing testimony that he contracted a skin condition of the 
feet while walking barefoot on the deck of the ship on which 
he served, that the skin condition resulted from substances 
being used to repair the ship, and that he received VA 
treatment for this skin condition shortly after service.  
However, these statements are not supported by the evidence 
of record, including the normal separation examination 
findings and the seven years between separation from service 
and clinical diagnosis and treatment of any skin disability 
of the feet.  

Moreover, to the extent that these assertions attempt to 
address the medical matter on which this case turns, i.e., 
the question of whether there exists a medical nexus between 
the veteran's dyshidrotic eczema of the feet and service, as 
laypersons without the appropriate medical training and 
expertise, neither the veteran nor his representative is 
competent to render a probative (persuasive) opinion such a 
medical matter.  See Bostain v. West, 11 Vet. App; 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App.492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining, however 
sincerely, on matters requiring medical knowledge).  As such, 
none of the lay assertions is this regard have any probative 
value.

For all the foregoing reasons, the claim for service 
connection for dyshidrotic eczema of the feet must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002 and Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for dyshidrotic eczema of the feet is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


